DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17th, 2022 have been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3, 5,6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (KR 10-20160102409, see US 2016/0240887 for citations) in view of Jeong (US20170018799).
Regarding claim 1, Hatta discloses a lithium ion secondary battery ([0034]) comprising:
A positive electrode (53 on Fig. 2A,), a negative electrode (54 on Fig. 2A) a separator provided between the positive electrode and the negative electrode (55 on Fig. 2A) and a gel polymer electrolyte (56 on Fig. 2A) included between the negative electrode and the separator ([0041]), said gel polymer electrolyte comprising an electrolyte liquid and a polymer matrix ([0073]).
Hatta further discloses a liquid electrolyte ([0073], non-aqueous electrolyte solution) between the positive electrode and the separator (56 in Fig. 2A).
Hatta does not explicitly disclose an electrolyte liquid weight percent range of 10%-20%.
	Jeong discloses a solid electrolyte for use in a lithium secondary battery ([009]) that contains ETPTA polymer at 85 % and a lithium salt solution at 15%, where the lithium salt solution includes lithium hexafluorophosphate in a solution including a carbonate solution ([0085]).
	Jeong discloses an electrolyte with an 85% ETPTA polymer which is the preffered polymer and wt% value as the instant specification. Jeong further discloses an electrolyte with 15% lithium salt solution which is the preferred liquid electrolyte content of the instant specification.  
It is the examiner’s position that because the ETPTA polymer used in Jeong’s electrolyte is the same polymer used in the instant specifications, and the amount of polymer used in Jeong’s electrolyte at 85 wt% is the same as the instant specification’s preferred amount of polymer used, the properties of Jeong’s electrolyte are the same as the instant specification gel electrolyte. Furthermore, although Jeong discloses a solid electrolyte, it is the examiner’s position that the scope of Jeong’s disclosure still meets the limitations of the instant claim and specifications of a gel electrolyte. Chamanni et al. discloses a gel polymer that uses an ETPTA monomer that has a liquid electrolyte injected inside at an ETPTA to liquid electrolyte ratio of 80:20 and discloses that this electrolyte is a gel polymer electrolyte. Chammanni et al. discloses that this gel polymer uses the same polymer as the Jeong’s solid electrolyte. 
	Regarding product and apparatus claims, when the structure recited in the reference is
substantially identical to that of the claims, claimed properties or functions are presumed to be
inherent. The Courts have held that it is well settled that where there is a reason to believe that a
functional characteristic would be inherent in the prior art, the burden of proof then shifts to the
applicant to provide objective evidence to the contrary. See /n re Schreiber, 128 F.3d at 1478, 44
USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	 Even if not, since the materials used for the electrolyte of Jeong is the same as the instant specifications, it would be obvious to one of ordinary skill in the art to modify the gel polymer of Hatta with the teachings of Jeong to have a gel polymer electrolyte where the liquid electrolyte is impregnated into the polymer matrix at a range of 10-20 wt%.
	Hatta further discloses a carbonate based solvent and an ether based solvent as examples for the non-aqueous electrolyte solvent ([0086]). Hatta further teaches that the non-aqueous solvent can be both of these examples mixed ([0086]), therefore it is the examiner’s position that Hatta teaches that ether solvent and carbonate solvents are interchangeable as solution for the liquid electrolyte includes in the gel polymer.
	Therefore, it would be obvious for one of ordinary skill in the art to modify Hatta’s electrolyte structure to have an ether based solvent present solvent and a lithium salt present in the gel polymer electrolyte between the negative electrode and separator, and a carbonate-based solvent and lithium salt in the liquid electrolyte between the positive electrode and the separator.   
Regarding claim 3, Hatta in view of Jeong discloses the limitations as set forth above. Hatta further discloses that the negative electrode material can contain at least one of a metal element that can occlude and release lithium ([0059]) and can form an alloy with lithium ([0060]).
Regarding claim 5, Hatta in view of Jeong discloses the limitations as set forth above. Hatta further discloses the use of tetrahydrofuran, 1,2-diethoxyethane, and 2-methyltetrahydrofuran ([0086]).
Regarding claim 6, Hatta in view of Jeong discloses the limitations as set forth above. Hatta further discloses a polymer matrix comprised of acryl based polymers ([0088]).
Regarding claim 8, Hatta in view of Jeong discloses the limitations as set forth above. Hatta further discloses the use of ethylene carbonate, propylene carbonate, ethyl methyl carbonate, and diethyl carbonate.	
Regarding claim 10, Hatta discloses a lithium ion secondary battery ([0034]) comprising:
A positive electrode (53 on Fig. 2A,), a negative electrode (54 on Fig. 2A) a separator provided between the positive electrode and the negative electrode (55 on Fig. 2A) and a gel polymer electrolyte (56 on Fig. 2A) included between the positive electrode and the separator ([0041]), said gel polymer electrolyte comprising an electrolyte liquid and a polymer matrix ([0073]).
Hatta further discloses a liquid electrolyte ([0073], non-aqueous electrolyte solution) between the negative electrode and the separator (56 in Fig. 2A).
	Hatta further discloses a carbonate based solvent and an ether based solvent as examples for the non-aqueous electrolyte solvent ([0086]). Hatta further teaches that the non-aqueous solvent can be both of these examples mixed ([0086]). Hatta further discloses that a lithium salt is used in the electrolyte ([0085]) that can be used for the negative electrode.
	Therefore it would be obvious for one of ordinary skill in the art to modify Hatta’s electrolyte structure to have an ether based solvent and a lithium salt present in the gel polymer electrolyte between the positive electrode and separator, and a carbonate-based solvent and lithium salt in the liquid electrolyte between the negative electrode and the separator.   
Hatta does not explicitly disclose an electrolyte liquid weight percent range of 10-20%.
	Jeong discloses a solid electrolyte for use in a lithium secondary battery ([009]) that contains ETPTA polymer at 85 % and a lithium salt solution at 15%, where the lithium salt solution includes lithium hexafluorophosphate in a solution including a carbonate solution ([0085]).
	Jeong discloses an electrolyte with an 85% ETPTA polymer which is the preffered polymer and wt% value as the instant specification. Jeong further discloses an electrolyte with 15% lithium salt solution which is the preferred liquid electrolyte content of the instant specification.  
It is the examiner’s position that because the ETPTA polymer used in Jeong’s electrolyte is the same polymer used in the instant specifications, and the amount of polymer used in Jeong’s electrolyte at 85 wt% is the same as the instant specification’s preferred amount of polymer used, the properties of Jeong’s electrolyte are the same as the instant specification gel electrolyte. Furthermore, although Jeong discloses a solid electrolyte, it is the examiner’s position that the scope of Jeong’s disclosure still meets the limitations of the instant claim and specifications of a gel electrolyte. Chamanni et al. discloses a gel polymer that uses an ETPTA monomer that has a liquid electrolyte injected inside at an ETPTA to liquid electrolyte ratio of 80:20 and discloses that this electrolyte is a gel polymer electrolyte. Chammanni et al. discloses that this gel polymer uses the same polymer as the Jeong’s solid electrolyte. 
	Regarding product and apparatus claims, when the structure recited in the reference is
substantially identical to that of the claims, claimed properties or functions are presumed to be
inherent. The Courts have held that it is well settled that where there is a reason to believe that a
functional characteristic would be inherent in the prior art, the burden of proof then shifts to the
applicant to provide objective evidence to the contrary. See /n re Schreiber, 128 F.3d at 1478, 44
USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
	 Even if not, since the materials used for the electrolyte of Jeong is the same as the instant specifications, it would be obvious to one of ordinary skill in the art to modify the gel polymer of Hatta with the teachings of Jeong to have a gel polymer electrolyte where the liquid electrolyte is impregnated into the polymer matrix at a range of 10-20 wt%.
Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta (KR 10-20160102409, see US 2016/0240887 for citations), as applied to claim 1 above, in view of Jeong (US20170018799) further in view of Cho (KR 10-2016-0009399, see US 2016/0020488).
	Regarding claim 9, Hatta in view of Jeong discloses all of the limitations as set forth above.  Hatta further discloses the use of a gel electrolyte comprised of a lithium salt ([0085]) and nonaqueous solvent ([0073]) used for a lithium battery but is silent to the use of a sulfonylmethyl isocyanide based compound. 
	Cho discloses the use of an electrolyte additive for a lithium battery electrolyte. The electrolyte is comprised of a lithium salt ([0060]) and a nonaqueous solvent ([0061]). The electrolyte additive is made of a sulfonylmethylisocyanide-based compound ([0012, in formula 1]), where the R1 may be a substituted or unsubsituted Cl-C20 alkyl group; Cl-C20 alkoxy group; C2-C20 alkenyl group; C2-C20 alkenyloxy group; C4-C20 cycloalkyl group; C4-C20 cycloalkenyl group; C2-C20 alkynyl group; or C6-C20 aryl group, and R2 may be a substituted or unsubstituted aliphatic, alicyclic, or aromatic hydrocarbon group ([0013]) for the purpose of reducing thermal decomposition and improving the stability of the lithium battery ([0038]).
	Therefore, it would have been obvious for one of ordinary skill in the art to modify Hatta’s electrolyte layer to include the sulfonylmethyl isocyanide compound of Cho in order to achieve the expected result of reduced thermal decomposition for the improvement of the stability of the lithium battery.
Response to Arguments
Applicant’s amendments to Claim 10, see Claims, filed April 15th, 2022, with respect to the 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of Claim 10 has been withdrawn. 
Applicant’s amendments to Claim 1 & 10, see Claims, filed April 15th, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 in view of Hatta have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatta in view of Jeong.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728